Title: To Benjamin Franklin from Jean-Hyacinthe de Magellan, 13 May 1779
From: Magellan, Jean-Hyacinthe de
To: Franklin, Benjamin


My Dear Dr. and most Respected Friend
London 13 May—79
You’ll allow me these epithets, for the sake of my hearty wishes whatever relates you or to yours. This Vol. lately published, is sent by the author, whose heart you Know well to be as a friendly one, as he is an upright and worthy man. He told me, that he had nothing particular to add: and only to assure you of the Continuation of his and of every other Common friend, good wishes for your wellfare and of all mankind at Large for such is in reality the large Scop, or aim of your actions.
Dor. le Begue du Presle, will Receive, I hope, in a few weeks, some sheets I’ll send, to Compleat a set of Miller’s botanical Collection, a work which you must know, has been Carried into execution, by our worthy friend Dr. Fothergill, who desired I should send it to you, in order to be safely forwarded, if possible, as a present from him to the Philos. Society at Philadelphia. He had no time to write to you at present, or perhaps, nothing moreover to say in the present critical circumstances of the times: only whished to present you with his friendly wishes & Respt.
N.B. The principal part of the above botanical work is already in the hands of our friend Dor. le Begue du Presle: and I have already told him of its destination as soon as it should be compleated.
I ever am from the botom of my heart my dear Dor. & Friend your most obedt. hble. obliged
Magellan
 
Notation: Megellan 13 May 1779
